DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,405,846 Although the conflicting claims are not identical, they are not patentably distinct from each other because claim(s) 1-20 of U.S. Patent No. 11,405,846 contain(s) every element of claims 1-20 of the instant application and as such anticipate(s) claim(s) 1-20 of the instant application.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Bales et al. (US Application 2006/0025139, hereinafter Bales).

Regarding claims 1, 8, 15, Bales discloses a method, a system, and a non-transitory computer readable storage medium (figs. 3-13), comprising: 
identifying, by a gateway server (82, 84), a mobile phone (14) subscription with one of a personal and a corporate account in advance of a mobile phone communication ([0046], [0058]- [0059], [0131]- [0132], which recites HSS 82 will maintain in the WCD's profile an indication of whether the WCD is currently checked-into or checked-out of the system. The indication may be a Boolean flag that a user can set or clear to indicate whether the cellular-PBX integration function should apply or not. When the flag is set, the WCD would be treated as an extension of the IP PBX system, such as in the manner described above. And when the flag is cleared, the WCD would be treated as a conventional WCD, allowing personal cellular service without cellular-PBX integration. Alternatively, the indication in the WCD's profile may take the form of a schedule that indicates specific times (e.g., times of day, days of week, dates, etc.) when the cellular-PBX integration function should apply and other times when it should not apply); 
establishing, by the mobile phone, a mobile phone communication ([0050]- [0057]); 
determining, by the gateway server, the mobile phone subscription has been set to associate usage with one of the personal and the corporate account ([0248]- [0254], which discloses the subscription and associate usage of the phone); and 
applying, by the gateway server, a policy to the mobile phone communication comprising one of allowing, disallowing and redirecting the mobile phone communication based on whether mobile phone subscription has been associated with the personal or the corporate account ( [0046], [0058]- [0059], [0049], [0128], [0131]- [0132], [0184], [0201],[0210,[0253], which discloses a check-in and a check-out logic for allowing, disallowing and redirecting the mobile phone communication based on whether mobile phone subscription has been associated with the personal or the corporate account as claimed by the instant invention).  
Regarding claims 2, 9, 16, Bales discloses the method of claim 1, wherein the mobile phone communication is one of a call origination, call termination, text message origination, text message termination and data session establishment ([0046], [0050]- [0059], [0049], [0128], [0131]- [0132], [0184], [0201], [0210], [0253]).  
Regarding claims 3,10, Bales discloses the method of claim 1, wherein the associated usage of the mobile phone subscription is based on one of a time period, a location, a badging account status and a computer account logging status ([0046], [0050]- [0059], [0049], [0128], [0131]- [0132], [0184], [0201], [0210], [0253]).   
Regarding claims 4, 11, 17, Bales discloses the method of claim 1, comprising charging for the mobile phone communication to one of a personal account and a corporate account based on the associated usage of the mobile phone being set to the personal account or the corporate account ([0046], [0050]- [0059], [0049], [0128], [0131]- [0132], [0184], [0201], [0210], [0253]).    
Regarding claims 5,12, 18, Bales discloses the method of claim 1, wherein a phone number of the mobile phone associated with the mobile phone communication is one of a personal phone number and a corporate phone number ([0046], [0050]- [0059], [0049], [0128], [0131]- [0132], [0184], [0201], [0210], [0253]).  
Regarding claims 6, 13, 19,Bales discloses the method of claim 1, wherein a phone number of the mobile phone associated with the mobile phone communication is set to a corporate phone number during the mobile phone communication responsive to an employee profile associated with the mobile phone being one of logged into a computer, operating within corporate working hours and located within a corporation defined geographical area([0046], [0050]- [0059], [0049], [0128], [0131]- [0132], [0184], [0201],[0210],[0253]).  
Regarding claims 7, 14, 20,Bales discloses the method of claim 1, comprising receiving an incoming call intended for the mobile device; determining a status of the mobile device subscription is one or more of after work hours, outside a corporate defined geographical area and not logged into a corporate account; and applying a dynamic call response to the incoming call based on the status of the mobile device subscription([0046], [0050]- [0059], [0049], [0128], [0131]- [0132], [0184], [0201],[0210],[0253]).   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207. The examiner can normally be reached M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DADY CHERY/           Primary Examiner, Art Unit 2461